Case: 1:18-cv-05369 Document #: 130-2 Filed: 05/08/20 Page 1 of 2 PageID #:3483




                      EXHIBIT B
           Case: 1:18-cv-05369 Document #: 130-2 Filed: 05/08/20 Page 2 of 2 PageID #:3484




From:                             Swenson, Jon
Sent:                             Thursday, February 27, 2020 11:21 PM
To:                               'Koropp, David E.'; 'Ives, Erik J.'; 'Vanderporten, Steven L.'
Cc:                               DL Cambium / Ubiquiti; 'jpfieweger@michaelbest.com'
Subject:                          RE: Ubiquiti v. Cambium


Counsel:

Pursuant to the below request, Defendants previously provided notice that they intend to inspect any Source Code
made available for inspection. That notice is continuing and Defendants intend to inspect any source code made
available for inspection the same day it is provided.

Please provide us information as to the location of any Source Code that Plaintiffs will make available for inspection and
make arrangements for such inspection.

Thanks,

Jon

From: Swenson, Jon
Sent: Thursday, February 6, 2020 8:32 PM
To: 'Koropp, David E.' <dkoropp@foxswibel.com>; Ives, Erik J. <eives@foxswibel.com>; Vanderporten, Steven L.
<svanderporten@foxswibel.com>
Cc: DL Cambium / Ubiquiti <DLCambium/Ubiquiti@BakerBotts.com>; jpfieweger@michaelbest.com
Subject: Ubiquiti v. Cambium

Counsel:

Pursuant to Paragraph 13(b) of the Agreed Confidentiality Order, Defendants hereby provide notice that they intend to
inspect any Source Code made available by Plaintiff beginning on February 18, 2020 and continuing daily thereafter. One
or more of Defendants’ counsel of record and/or Defendants retained experts will conduct the inspection.

Thanks,

Jon

Jon V. Swenson
Partner

Baker Botts L.L.P.
jon.swenson@bakerbotts.com
T +1.650.739.7514
F +1.650.739.7614
M +1.650.773.9185

1001 Page Mill Road
Building One, Suite 200
Palo Alto, CA 94304
                                                              1
